    Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 1 of 7 PageID# 3

                                                                                     :i~irT
                 IN THE UNITED STATES DISTRICT COURT FOR TI                              OUT 2 9 2018
                                                                                                          'iHJ
                               EASTERN DISTRICT OF VIRGINIA                        CLt^^. u.iS. DISTRICTCOURT
                                                                                      ALEXANDRIA

                                           Alexandria Division


UNITED STATES OF AMERICA


               V,                                                    Case No.: l:18-MJ-504


LAKSHMEN SINGH CHAUHAN,                                              Hon.Ivan D. Davis



                 Defendant.




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Daniel M. Kerwin, being duly sworn, depose and state as follows:

        1.     I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATP) since February 19, 2008.            I successfully completed the Federal Law

Enforcement Training Center's basic Criminal Investigator Training Program and the ATF Special

Agent Basic Training program in 2008. As a Special Agent with ATF, 1 am authorized pursuant

to Title 18 U.S.C. Section 3051 to execute search warrants and enforce any ofthe criminal, seizure,

or forfeiture provisions of the laws of the United States. Additionally, I am an "investigative or

law enforcement officer of the United States" within the meaning of Section 2510(7)of Title 18,

United States Code, that is, an officer of the United States who is empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18.

       2.      From August of 2008 through February of 2014,1 was assigned to the Baltimore

Field Division's High Intensity Drug Trafficking Area(HIDTA)Group and Violent Crime Impact

Team(VCIT)Group where my assignments involved conducting criminal investigations into cases

of illegal possession / transfer of firearms, firearms trafficking, violent crimes involving firearms,
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 2 of 7 PageID# 4
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 3 of 7 PageID# 5
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 4 of 7 PageID# 6
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 5 of 7 PageID# 7
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 6 of 7 PageID# 8
Case 1:19-cr-00140-LMB Document 2 Filed 10/29/18 Page 7 of 7 PageID# 9
